Citation Nr: 0712715	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The veteran served on active duty from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case was previously before the Board in April 2003, when 
the Board determined that new and material evidence had been 
submitted to reopen claims for service connection for a right 
knee disability and ulcerative colitis.

In August 2003, the Board remanded the claims of service 
connection for a right knee disability and ulcerative colitis 
for additional development.  The development led to the RO 
granting service connection for ulcerative colitis in 
September 2005 and, in March 2006, secondary service 
connection for a left hip scar and a left hip total 
arthroplasty with necrosis.

The case was remanded again in August 2006 to afford the 
veteran an opportunity to appear for another personal hearing 
before a Veterans Law Judge who would ultimately decide his 
case.  The veteran opted to appear for another hearing, which 
was held in November 2006.  

The case was thereafter returned to the Board for further 
appellate review.  


FINDING OF FACT

Prior to rendering a decision with regard to the issue of 
service connection for a right knee disability, the Board 
received notice that the veteran had died in December 2006, 
during the pendency of the appeal.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2007, the Board received notice that the veteran had 
died in December 2006, during the pendency of his appeal of 
service connection for a right knee disability.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  The appeal for service connection for a 
right knee disability has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).  


ORDER

The appeal for service connection for a right knee disability 
is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


